Citation Nr: 1725348	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  13-03 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to September 8, 2016.

2. Entitlement to a compensable disability rating for hypertension.

3. Entitlement to a compensable disability rating for bilateral hearing loss prior to September 1, 2016.

4. Entitlement to an increased disability rating in excess of 10 percent for bilateral hearing loss from September 1, 2016.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970, which included service in the Republic of Vietnam during the Vietnam Era.  For his service, he received the National Defense Service Medal, Bronze Star, Vietnam Service Medal, and Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

During the pendency of this appeal, the RO issued a subsequent rating decision in  September 2016 granting an increased disability rating of 100 percent for PTSD, effective September 8, 2016; granting an increased disability rating of 10 percent for bilateral hearing loss, effective September 1, 2016; but denying TDIU.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit has been awarded).

In December 2013, the Veteran and his son testified before a Veterans' Law Judge at a Board videoconference hearing; a transcript of which has been associated with the claims file. 


FINDINGS OF FACT

1. The most probative evidence of record shows the Veteran has had occupational and social impairment in most areas manifested by obsessional rituals, which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriate, and effectively; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships from November 12, 2009 to September 7, 2016.

2. The most probative evidence of record does not show the Veteran's diastolic pressure was predominately 100 millimeters of mercury (mm Hg) or more, or that his systolic pressure was predominately 160 mm Hg or more prior to July 16, 2014.

3. With the resolution of doubt in the Veteran's favor, the evidence of record shows his systolic pressure was predominately 160 mm Hg or more from July 16, 2014 to August 3, 2016. 

4. The most probative evidence of record does not show the Veteran's diastolic pressure was predominately 100 mm Hg or more, or that his systolic pressure was predominately 160 mm Hg or more from August 4, 2016. 

5. The Veteran had hearing loss that was no worse than Level II in each ear, prior to September 1, 2016.

6. The Veteran had hearing loss that was no worse than IV in the left ear and III in the right ear, from September 1, 2016. 

7. The most probative evidence of record shows the Veteran was has been marginally employed in a protected environment from January 24, 2013 to September 7, 2016 as a result of his service-connected PTSD.



CONCLUSIONS OF LAW

1. The criteria for a disability rating of 70 percent, but no higher, from November 12, 2009 to September 7, 2016 for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a compensable disability rating prior to July 16, 2014 for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.104, Diagnostic Code 7101 (2016).

3. The criteria for a disability rating of 10 percent, but no higher, from July 16, 2014 to August 3, 2016 for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.104, Diagnostic Code 7101.

4. The criteria for a compensable disability rating from August 4, 2016 for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.104, Diagnostic Code 7101.

5. The criteria for a compensable disability rating prior to September 1, 2016 for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.350, 3.383, 3.385, 4.1, 4.27, 4.85, 4.86, Diagnostic Code 6100 (2016).

6. The criteria for a disability rating in excess of 10 percent from September 1, 2016 for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.350, 3.383, 3.385, 4.1, 4.27, 4.85, 4.86, Diagnostic Code 6100.

7. The criteria for schedular TDIU from January 24, 2013 to September 7, 2016 have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16(a), 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As it pertains to the claims decided herein, the VA has met all statutory and regulatory duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

II. PTSD

The Veteran contends that his service-connected PTSD has worsened.  See June 2009 Statement in Support of Claim; December 2013 Hearing Transcript.

As in this instance, where an increase in the rating assigned is at issue, the primary concern is the veteran's present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994); cf. Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, if factually ascertainable, the effective date assigned may be up to one year prior to the date the application for increase was received.  38 U.S.C.A. § 5110 (West 2014); see also June 2009 Statement in Support of Claim (the Veteran initiated a claim for an increased disability rating for all claims decided herein).  Thus, the Board's examination of the evidence will extend as far back as June 2008 for each of the claims decided herein.

In evaluating the evidence of record pertaining to this claim, the Board is cognizant the General Rating Formula for Mental Disorders, which sets forth the rating criteria for PTSD claims, which are assigned Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  Under the General Rating Formula for Mental Disorders, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood, due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name. 

As it relates to the above rating criteria, the Veteran testified at the December 2013 Board videoconference hearing that he has been transitioned to another position by his employer due to his PTSD symptoms.  See December 2013 Hearing Transcript at 3.  He explained that his PTSD causes him to be irritable and "rebellious" when interacting with people.  Id. at 3, 11-12.  As a result, he is unable to direct people in the manner he used to.  Before he used to be at the front desk of the hotel, registering and directing people, but now he is assigned to general maintenance duties; painting, changing bolts, etc.  Id. 11-12, 14.  In this capacity, he only works with three people.  Aside from work, he described that he has lost interest in the things he used to do before.  He no longer socializes as much.  Instead, he has begun to drink more.  He admitted to increasingly yelling at his wife, starting fights with her, and losing control.  Id. at 17.

The Veteran's son corroborated his testimony.  Id. at 14.  His son testified that for a long time his father was running the hotel; conducting meetings with building inspectors, the fire department, and other government agencies.  However, over the past couple of years, his father has lost the patience to deal with these tasks.  As a result, his duties at the hotel changed about three years ago.  Apart from the impact at work, the Veteran's son testified that his PTSD symptoms have led to decreased interaction with the family, and a significant increase in his drinking.  Id. at 15.  

Additionally, the Veteran's wife submitted a Buddy Statement in August 2013.  She relayed her husband has been suffering from depression, anger issues, and alcoholism.  See August 2013 Buddy Statement.  She described his only friend and family at that point was alcohol because he preferred being alone.  He no longer enjoyed family functions.  As a result, she felt their marriage was falling apart.  She also confirmed he has had a lot of problems at work due to his anger and alcohol use.  She worried that if he was not removed from his work environment, he may end up hurting someone and in jail. 

In assessing the above evidence, the Board acknowledges the Veteran, his son, and wife are competent to provide evidence regarding his lay observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  To that extent, the Board finds their lay statements regarding his PTSD symptoms competent, credible, and probative.  Of course, as they relate to a clinical assessment of occupational and social impairment, the Board is unable to accord their lay statements any probative weight because they are not competent to render a medical diagnosis or opinion on such a complex medical question.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).

Aside from the lay evidence, the Board notes there is a November 2009 VA Examination Report and multiple VA psychiatric treatment records from December 2012 to May 2016 associated with the claims file.  None of these VA psychiatric treatment records disclose frequency, duration, or severity of symptoms worse than what he reported at the November 2009 VA examination.  Rather, the VA psychiatric treatment records overall indicate his PTSD symptoms were noticeably improved from those documented in the November 2009 VA Examination Report.  

However, the Board notes that between December 2012 and May 2016 the Veteran was prescribed medication for depression and anxiety.  Although the VA psychiatric treatment records suggest he did not necessarily take these medications on a consistent basis, many entries indicate his symptoms have abated due to the medication.  In this regard, the Board is mindful of the fact that a higher disability rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Consequently, the Board places greater probative weight on the November 2009 VA Examination Report.    

At the November 2009 VA examination, the Veteran reported working with the same employer for 27 years.  See November 2009 VA Examination Report.  He testified he has been experiencing some difficulties functioning at work; increased irritability as well as reduced motivation and efficiency.  On occasion, his irritability causes him to leave work early and he cannot return until the next day.  Socially, he relayed that he is fairly withdrawn.  He spends a lot of time at home because he becomes irritable in social situations.  Particularly, he becomes anxious in noisy or crowded situations.  

Relying on the Veteran's reports, the VA examiner generally noted he had a restricted range of affect as well as persistent symptoms of increased arousal, difficulty staying asleep when not medicated, irritability, difficulty concentrating, and hypervigilance.  More specifically, the VA examiner observed he continued to experience recurrent, intrusive, and distressing recollections and nightmares related to his combat in Vietnam.  The VA examiner recorded that occasionally, the Veteran believed he could feel these events were recurring and has had auditory hallucinations.  The VA examiner indicated he had intense psychological and physiological reactivity when exposed to internal or external cues which symbolize or resemble aspects of his in service trauma.  As a result, the VA examiner commented that he made persistent efforts to avoid thoughts, feelings, conversations, activities, places, and people that trigger those cues, which has led to a markedly diminished interest in participation in significant activities.  Additionally,  the VA examiner found that he experienced moderate depression directly related to his PTSD, which was manifested by dysphoric mood and anhedonia, apathy, decreased interest in participation in usual activities and decreased self-esteem.

The VA examiner went on to indicate the Veteran's PTSD symptoms have never been in remission.  They have been persistent since his service in Vietnam.  In fact, the VA examiner found his PTSD symptoms have overall been increasing in severity, especially his intrusive symptoms, due to the present day war related news.  

Upon examination, while the VA examiner noted there was no impairment of thought process or communication, no suicidal or homicidal ideation, personal hygiene and daily living activities were intact, speech was within normal limits, no impaired impulse control, the VA examiner confirmed occasional auditory hallucinations; irritability at times, which was inappropriate to the situation; some short-term memory deficits; obsessive ritualistic behavior manifested by high security conscious (e.g. compulsive checking of door locks, windows, etc.); panic attacks; chronic depression and anxiety; and significant sleep impairment without medication.  In the end, the VA examiner concluded the Veteran had moderate occupational and social impairment.

Based the foregoing evidence, the Board finds the evidence of record does not more nearly approximate the rating criteria for a 100 percent disability rating.  For instance, while the evidence of record does establish unprovoked irritability, there are no attendant periods of unprovoked violence, much less persistent danger of hurting oneself or another.  Even though the VA examiner documented some short-term memory deficits, there is no evidence of record establishing long-term memory loss; names of close relatives, own occupation, or own name.  Although the VA examiner confirmed he experienced occasional auditory hallucinations, the evidence falls short of persistent delusions or hallucinations.  Moreover, more recent VA psychiatric treatment records expressly find no impairment in that regard.  

The Board acknowledges the psychiatric symptoms listed in the rating criteria are not exhaustive, but are examples of typical symptoms for the listed disability rating.  Here, the Board finds the evidence does not demonstrate other symptoms of a severity, frequency, and duration that warrant a 100 percent disability rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the Board finds the evidence of record more nearly approximates the rating criteria for a 70 percent disability rating, but no higher, from November 12, 2009 to September 7, 2016 for the Veteran's PTSD. 

III. Hypertension

The Veteran contends that his service-connected hypertension has worsened.  See June 2009 Statement in Support of Claim; December 2013 Hearing Transcript at 3-7.  

More specifically, the Veteran avers that his high blood pressure causes dizziness and makes his body to feel heavy.  See December 2013 Hearing Transcript at 3-7.  When he measures his blood pressure at home his systolic pressure is always over 150 mm Hg, sometimes over 170 mm Hg, and the diastolic pressure is always 90 mm Hg or higher.  

At the outset the Board notes the VA defines the term "hypertension" as having a diastolic pressure predominantly 90 mm Hg or greater, and the term "isolated systolic hypertension" as having systolic blood pressure predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).  Notwithstanding, a veteran is not necessarily entitled to a compensable disability rating upon service connection.  See 38 C.F.R. § 4.31 (2016) (a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met).  

For VA compensation purposes, hypertension or isolated systolic hypertension is a compensable disability if the diastolic pressure is predominately 100 mm Hg or more; or, systolic pressure is predominately 160 mm Hg or more; or, the minimum evaluation for an individual with a history of diastolic pressure predominately 100 mm Hg or more who requires continuous medication for control.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  In such cases, a 10 percent disability rating is assigned.  A 20 percent disability rating is assigned if the diastolic pressure is predominately 110 mm Hg or more, or the systolic pressure is predominately 200 mm Hg or more.

While the Veteran generally asserts that when he measures his blood pressure at home the systolic pressure is always over 150 mm Hg, sometimes over 170 mm Hg, and the diastolic pressure is always 90 mm Hg or higher, he has not specified the frequency at which is diastolic pressure is 100 mm Hg or more nor at which his systolic pressure is 160 mm Hg or more.  See December 2013 Hearing Transcript at 3-7.  As another matter, he has not associated specific blood pressure readings with corresponding dates.  Therefore, while he is competent to relay his blood pressure readings, the Board is unable to accord his lay assertions significant probative weight because it does not assist the Board in discerning whether his blood pressure readings were predominately over the above noted threshold readings.  See Barr, supra.; see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); 38 C.F.R. § 4.104, Diagnostic Code 7101.

Similarly, while an August 2008 letter from a VA nurse practitioner indicated the Veteran's blood pressure had been uncontrolled over the past few clinic visits requiring his medication to be altered to better control it, the nurse practitioner did not detail what his blood pressure readings were.  See August 2008 Letter from VA Nurse Practitioner.  As a result, the Board finds the nurse practitioner's letter is not particularly probative in terms of the rating criteria delineated in 38 C.F.R. § 4.104, Diagnostic Code 7101.  See Madden, supra. 

Consequently, the Board places greater probative weight on the blood pressure readings contained in the Veteran's VA treatment records.  After a careful review of his VA treatment records, the Board notes there are numerous blood pressure readings between June 2008 and September 2016.  

Beginning from June 2008, a careful review of the Veteran's VA treatment records shows his blood pressure readings were 157/90 mm Hg in August; 145/81, 154/83, and 169/96 mm Hg in September; and 156/84 mm Hg in November during the pertinent period in 2008.  See May 2008 VA Addendum (noted blood pressure readings of 135/99, 143/84, 127/78, and 127/83 mm Hg during a 45 minute period); April 2008 VA Primary Care Outpatient Note (noted moderately controlled blood pressure of 140/70); see also Francisco, supra.; 38 U.S.C.A. § 5110.  Of note, there were no diastolic pressure readings of 100 mm Hg or more, and there was just one systolic pressure reading at 160 mm Hg or more during this period.  

In 2009, the Veteran's VA treatment records reveal his blood pressure readings were 160/98 mm Hg in March; 156/82 mm Hg in April; 134/84 mm Hg in May; 154/88 mm Hg in June; 151/85 mm Hg in August; and 130/70 mm Hg in October.  Significantly, there were no diastolic pressure readings of 100 mm Hg or more, and there was just one systolic pressure reading at 160 mm Hg documented for the year. 

According to the Veteran's VA treatment records from 2010, that year his blood pressure readings were 138/84 mm Hg in March; 126/86 mm Hg in April; 162/94 mm Hg in May; 147/75 and 136/76 mm Hg in August; and 119/75 mm Hg in September.  See August 26, 2010 VA Primary Care Outpatient Note (noted the Veteran's report that his blood pressure reading at home was 159/87 mm Hg; the office machine showed a reading of 136/76 mm Hg, while his machine checked at the visit read 148/79 mm Hg).  Notably, there were no diastolic pressure readings of 100 mm Hg or more, and there was just one systolic pressure reading of 160 mm Hg or more in 2010.  

The following year, in 2011, the Veteran's VA treatment records indicate his blood pressure readings were 163/100 mm Hg in January; 127/76 mm Hg in February; 140/80 and 165/83 mm Hg in March; 158/76 mm Hg in April; 145/84 mm Hg in July; 130/70 mm Hg in August; and 143/80 mm Hg in September 2011.  See August 2011 VA Gastroenterology Nursing Procedure Note (noted an initial reading of 130/70 mm Hg and three subsequent readings of 127/66, 124/63, and 125/62 mm Hg in the span of 45 minutes); September 2011 VA Primary Care Outpatient Note (noted the Veteran reported his blood pressure reading at home was 160/90 mm Hg; treatment provider also expressed concern that his hypertension was uncontrolled due to him not taking all his medications as prescribed).  Of import, there was only one diastolic pressure reading of 100 mm Hg or more, and just two systolic pressure readings  of 160 mm Hg or more during this period.  

In 2012, the Veteran's VA treatment records show his blood pressure readings were 119/64 mm Hg in January; 119/60 and 120/62 mm Hg in March; 157/79 mm Hg in April; 145/80 and 147/74 mm Hg in May; 130/69 mm Hg in June; 156/81 mm Hg in August; 112/70 mm Hg in September; 120/80 mm Hg in October; 121/67 mm Hg in November; and 130/68 and 147/78 mm Hg in December.  See January 2012 VA Primary Care Outpatient Note (noted the Veteran's hypertension was much improved).  Of interest, there were no diastolic pressure readings of 100 mm Hg or more or systolic pressure readings of 160 mm Hg or more during the year.  

The Veteran's VA treatment records from 2013 reveal his blood pressure readings were 169/85 mm Hg in October; 160/82 mm Hg in November; and that 19 subsequent readings between November and December averaged 149/73 mm Hg, with no readings over 160/100 mm Hg.  Importantly, there were no diastolic pressure readings of 100 mm Hg or more, and just two systolic pressure readings of 160 mm Hg or more recorded for the year.  

In contrast, the Veteran's treatment records from 2014 show more consistently elevated blood pressure readings of 153/83 mm Hg in January; 148/89 mm Hg in February; 124/69 mm Hg in May; 158/87 mm Hg in June; 154/69 and 174/83 mm Hg in July; 159/98 and 112/53 mm Hg in August; 174/96 and 111/64 mm Hg in September; an 173/85 mm Hg initial reading with 170/81, 173/75, 171/79, and 168/84 mm Hg subsequent readings in a 45 minute span in October; 152/86 mm Hg in November; and 170/89 mm Hg in December.  See January 2014 VA Primary Care Outpatient Note (the Veteran reported blood pressure readings between 123/79 and 153/79 mm Hg at home); May 2014 VA Primary Care Note (the Veteran reported a blood pressure reading of 134/79 mm Hg at home); July 16, 2014 VA Emergency Department Triage Note (noted the Veteran's blood pressure reading at 174/83 mm Hg).  While none of the blood pressure readings during this period had diastolic pressure readings of 100 mm Hg or more, five of the 13 blood pressure from separate dates had systolic pressure readings of 160 mm Hg or more, and two were just below 160 mm Hg.  

The Veteran's elevated blood pressure readings slightly improved in 2015.  His VA treatment records from 2015 reveal that his blood pressure reading were 115/61 mm Hg in March; 151/80 mm Hg in April; 172/87 mm Hg in July; 167/90 mm Hg in August; 167/78 mm Hg in September; 132/69 mm Hg in October; and 127/68 mm Hg in December.  See September 2015 VA Primary Care Outpatient Note (the Veteran reported his blood pressure readings ranged from 112/67 and 135/81 mm Hg at home after taking medication and 144/80 to 175/65 mm Hg prior to taking medication); October 2015 VA Primary Care Outpatient Note (noted the Veteran's report that his blood pressure readings ranged from 116/56 to 169/70 mm Hg, but indicated the 169/70 mm Hg reading was an outlier and that his hypertension was much improved;); see also June 2015 VA Pulmonary Outpatient Note (noted the Veteran's blood pressure readings were on the high side, without providing actual readings).  Even though he did not have any diastolic pressure readings of 100 mm Hg or more, he had three systolic pressure readings of 160 mm Hg or more on separate dates in 2015.  

More recent blood pressure readings from 2016, disclose the Veteran's blood pressure readings were 137/73 mm Hg in March; 141/78 and 163/81 mm Hg in July; 127/72, 119/60, 165/90, 146/78, and 133/76 mm Hg in August; and 112/63 mm Hg in September.  See March 2016 VA Primary Care Outpatient Note (the Veteran reported that his blood pressure readings at home were 135/78 and 145/91 mm Hg); August 3, 2016 VA Cardiology Inpatient Note (noted the Veteran's blood pressure reading at 165/90 mm Hg). 

In light of the above detailed evidence, the Board finds the preponderance of the evidence is against a compensable disability rating prior to July 16, 2014 because the evidence of record does not establish that his diastolic pressure was predominately 100 mm Hg or more, or that his systolic pressure was predominately 160 mm Hg or more.  Furthermore, although the Board acknowledges the evidence of record establishes that he requires continuous medication to control his blood pressure, the minimum 10 percent disability rating is not warranted on that basis because the evidence does not also demonstrate a history of diastolic pressure predominately 100 mm Hg or more at any point during the pendency of this claim.  Even when a September 2011 VA treatment provider expressed concern that the Veteran's blood pressure was uncontrolled due to him not taking his medications a prescribed, his blood pressure was measured at 143/80 mm Hg and he self-reported a reading of 160/90 mm Hg.  See September 2011 VA Primary Care Outpatient Note.   

Between July 16, 2014 and August 3, 2016, the Veteran's blood pressure readings vacillated between non-compensable and compensable readings.  As a result, the Board affords him the benefit of the doubt and resolves this in his favor.  Accordingly, the Board finds that an increased disability rating of 10 percent from July 16, 2014, 2014 to August 3, 2016 is warranted for his service-connected hypertension.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7 (when a question arises as to which two disability evaluations applies, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria for that rating); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that the Board must consider the application of staged ratings in determining the present level of a disability for any increase rating claim). 

However, the Veteran's blood pressure readings after August 3, 2016 were all well below the threshold readings delineated in 38 C.F.R. § 4.104, Diagnostic Code 7101.  For that reason, the Board finds the preponderance of the evidence is against a compensable disability rating from August 4, 2016.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see also Fagan, supra.

IV. Bilateral Hearing Loss

The Veteran contends that his hearing has progressively worsened.  See December 2013 Hearing Transcript at 8.  More specifically, at the December 2013 Board videoconference hearing, he testified that his hearing has deteriorated enough to require hearing aids as of 2011.  Even with the use of hearing aids, he claims that he has to keep asking people to repeat themselves. 

The Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms of his hearing impairment.  See Barr, supra.  To that extent, the Board finds his lay statements competent.  However, as a disability rating for hearing impairment is determined by applying audiometric test results to the Rating Schedule following an examination by a state-licensed audiologist, the Board is unable to accord his lay statements any probative weight.  See 38 C.F.R. 
§ 4.85; see also Jones, supra.

Pursuant to the Rating Schedule, the applicable diagnostic code for hearing impairment is Diagnostic Code 6100.  38 C.F.R. § 4.85.  The rating criteria associated with Diagnostic Code 6100 does not list any specific symptoms or functional effects.  See 38. C.F.R. §§ 4.85, Table VI, Table VIA, Table VII, 4.86; see also Doucette v. Shulkin, No. 15-2818, 3 (Vet. App. March 6, 2017).  Rather, hearing loss is evaluated through the mechanical application of a veteran's audiometric testing results to the rating tables.  Doucette, No. 15-2818 at 3 (citing Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992)).    

In that regard, the Rating Schedule utilizes three tables to evaluate hearing impairment; Tables VI, VIA, and VII.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining Roman numeral designations for the level of hearing impairment in each ear.  38 C.F.R. § 4.85(e).  The Roman numeral designations are derived from Table VI or VIA.  38 C.F.R. §§ 4.85(b), (c).  Table VI is based on a combination of puretone threshold average and speech discrimination.  38 C.F.R. § 4.85(b).  Roman numerals range from I to XI.  A higher Roman numeral is assigned based on a combination of a higher puretone threshold average and a lower speech discrimination percentage.  If the use of speech discrimination is not appropriate, then Table VIA is the appropriate source of the Roman numeral designation, which is based solely on puretone threshold average.  38 C.F.R. § 4.85(c).  A puretone threshold average is the average of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85(d).  

With respect to the Veteran's contention that he is entitled to a compensable disability rating before September 1, 2016, the Board notes there is just one audiometric test of record between June 2009 and September 2016, which is the October 2009 VA Examination Report, and the October 2009 VA Examination Report is the most probative evidence of record for this time period. 

At the October 2009 VA examination, the VA examiner administered an audiometric test, which provided the results below: 

PURETONE THRESHOLDS 
decibels (dB)
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25 dB
30 dB
35 dB
30 dB
25 dB
Left Ear
30 dB
35 dB
40 dB
35 dB
35 dB

PURETONE THRESHOLD AVERAGE
Right Ear
30 dB
Left Ear
36 dB

SPEECH RECOGNITION
Right Ear
90%
Left Ear
88%

Based on the combination of the 36 dB puretone threshold average and the 88 percent speech recognition score for the left ear, the hearing impairment in the Veteran's left ear is designated the Roman numeral II in Table VI.  See October 2009 VA Examination Report; 38 C.F.R. § 4.85.  Based on the combination of the 30 dB puretone threshold average and the 90 percent speech recognition score for the right ear, the hearing impairment in his right ear is also designated the Roman numeral II in Table VI.  Id.  When the Roman numerals are applied to Table VII, the resulting percentage evaluation is zero percent.  Accordingly, the preponderance of the evidence is against a compensable disability rating prior to September 1, 2016.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra.  

As it pertains to the Veteran's assertion that he is entitled to a disability rating in excess of 10 percent from September 1, 2016, the Board notes there is again just one relevant audiometric test of record, which is the September 2016 VA Examination Report, and the September 2016 VA Examination Report is the most probative evidence of record for the time period in question. 

At the September 2016 VA examination, the VA examiner administered an audiometric test, which yielded the following: 

PURETONE THRESHOLDS 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40 dB
40 dB
50 dB
45 dB
45 dB
Left Ear
50 dB
45 dB
50 dB
55 dB
50 dB

PURETONE THRESHOLD AVERAGE
Right Ear
45 dB
Left Ear
50 dB


SPEECH RECOGNITION
Right Ear
80%
Left Ear
78%

See September 2016 VA Examination Report.  Based on the combination of the 50 dB puretone threshold average and the 78 percent speech recognition score for the left ear, the hearing impairment in the Veteran's left ear is designated the Roman numeral IV in Table VI.  38 C.F.R. § 4.85.  Based on the combination of the 45 dB puretone threshold average and the 90 percent speech recognition score for the right ear, the hearing impairment in his right ear is designated the Roman numeral III in Table VI.  Id.  When the Roman numerals are applied to Table VII, the resulting percentage evaluation is 10 percent.  Therefore, the preponderance of the evidence is against a disability rating in excess of 10 percent from September 1, 2016.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra.  Both examiners obtained and reported the Veteran's description with regard to his difficulty hearing in certain situations in daily life.  While the Board has considered the possibility of further staged ratings, the Board finds there is insufficient evidence of record to do so for any other timeframe during the pendency of this appeal.  See Hart, supra.

V. TDIU

Lastly, the issue of TDIU has been expressly raised.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Aside from the service-connected disabilities noted above, the Board notes the Veteran is additionally service-connected for tinnitus with a 10 percent disability rating effective March 2, 2007.  Given the Board's decision herein, he meets the minimum disability rating percentage threshold for schedular TDIU consideration prior to September 8, 2016.  38 C.F.R. §§ 4.16(a), 4.25.  However, in light of the September 2016 rating decision granting a 100 percent disability rating for PTSD, the issue of TDIU from that date is moot.  See September 2016 Rating Decision; § 4.16(a). 

In order to establish entitlement to TDIU, a veteran must demonstrate that he is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16.  Substantially gainful employment is employment "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (citing VA Adjudication Manual M21-1 para. 50.55(8)).  In that regard, the ability to work sporadically or obtain marginal employment may not be considered substantially gainful employment.  Id.; 38 C.F.R. § 4.16(a).  

Generally, marginal employment exists when a veteran's earned annual income does not exceed the Federal poverty threshold for one person.  38 C.F.R. § 4.16(a).  However, marginal employment may be held to exist on a case by case basis, even when the earned annual income exceeds the poverty threshold.  Id.  Marginal employment includes, but is not limited to, employment in a protected environment, such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a). 

Bearing this in mind, the Board examines the evidence of record.  In doing so, the Board acknowledges the evidence shows the Veteran has been employed during the pendency of this claim, and remains so.  See March 2016 Buddy Statement from Employer.  However, the evidence of record also suggests over time his job duties have changed as a result of his PTSD symptoms.  A January 24, 2013 VA Psychiatry Attending Note documented his report that he was recently switched from his position at the front desk to maintenance in order to minimize his interaction with people.  

At the December 2013 Board videoconference hearing the Veteran reiterated that he was transitioned to another position by his employer due to his PTSD symptoms.  See December 2013 Hearing Transcript at 3.  He testified that he is now assigned to general maintenance duties; painting, changing bolts, etc.  Id. 11-12, 14.

Subsequently, a March 2016 Buddy Statement from Employer confirms he used to be the front desk manager, but was first transitioned to maintenance supervisor because he could no longer appropriately communicate with other people.  His employer described that he was always mad, verbally abusive, and treated his colleagues badly.  See March 2016 Buddy Statement from Employer.  According to his employer, he was later transitioned to a regular maintenance position doing light work.  His employer seems to intimate he retained employment because of his long-term service and also because he needs income to support his family.

For the foregoing reasons, the Board finds the evidence demonstrates marginal employment in a protected environment from January 24, 2013 to September 7, 2016, but not earlier.  Although the Veteran's son testified at the December 2013 Board videoconference hearing that his father's duties at work changed around 2010 due to his PTSD symptoms, he did not elaborate how the Veteran's position or duties changed at that time.  See December 2013 Hearing Transcript at 14.  Given the March 2016 Buddy Statement from Employer, which relays the Veteran was transitioned first to a maintenance supervisor position then to general maintenance, there is insufficient information for the Board to determine whether he was engaged in marginal employment as early as 2010.    


ORDER

A disability rating of 70 percent, but no higher, from November 12, 2009 to September 7, 2016 for PTSD is granted.

A compensable disability rating prior to July 16, 2014 for hypertension is denied. 

A disability rating of 10 percent, but no higher, from July 16, 2014 to August 3, 2016 for hypertension is granted.

A compensable disability rating from August 4, 2016 for hypertension is denied.

A compensable disability rating prior to September 1, 2016 for bilateral hearing loss is denied. 

A disability rating in excess of 10 percent from September 1, 2016 for bilateral hearing loss is denied.

TDIU is granted from January 24, 2013 to September 7, 2016.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


